          Case 2:19-cv-00494-RBS-RJK Document 6 Filed 11/06/19 Page 1 of 2 PageID# 27
AO 440(Rev, 06/12) Summons in a Civil Action


                                    United States District Court
                                                                   for the

                                                      Eastern District of Virginia




               OSAYOMORE AMADASUN.


                           Plaintiffs)
                               V.                                            Civil Action No. 2:19cv494



        PORTFOLIO RECOVERY ASSOCIATES,

                          Defendanl(s)


                                                  SUMMONS IN A CIVIL ACTION


To:(Defendant's name and address) Portfolio RecoveryAssociates, LLC
                                         120 Corporate Boulevard
                                         Norfolk, VA 23502.




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Osayomore Amadasun
                                      2931 Village Pkwy
                                      San Antonio, TX 78251




       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT



Date:            11/06/2019
                                                                                         Signature ofClerk or Deputy Clerk
          Case 2:19-cv-00494-RBS-RJK Document 6 Filed 11/06/19 Page 2 of 2 PageID# 28
AO 440(Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 2:19cv494


                                                          PROOF OF SERVICE
                    (This section should not befiled with the court unless required by Fed, R. Civ. P. 4(i))

          This summons for (name ofindividual and title, ifany)
 was received by me on (date)


           □ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or


           □ I left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                              , and mailed a copy to the individual's last known address; or

           □ I served the summons on (name of individual)                                                                      , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or


           □ I returned the summons unexecuted because                                                                              ; or

           O Other (specify):




           My fees are $                          for travel and $                   for services, for a total of $          o.OO


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server's signature



                                                                                        Printed name and title




                                                                                            Server's address


 Additional information regarding attempted service, etc:
